                      Case 1:20-cv-04820-CM
                      Case 1:20-cv-04820-CM Document
                                            Document13
                                                     14 Filed
                                                        Filed11/10/20
                                                              11/13/20 Page
                                                                       Page11ofof22


                                                                              USDCSDNY
                                                                              DOCUMENT
                                                                              . BLECTllONICALLY FU.,Eµ
                                                                              . DOC#:         \ \
                                                                               DATE FILED:          \_}\\)     \}o)-o
                                                  T HE C ITY OF NEW YORK

JAMES E. JOHNSON                                LAW DEPARTMENT                                                    DAVID S. THAYER
Corporation Counsel                                    I 00 CHURCH STREET                                 Assistant Corporation Counsel
                                                       NEW YORK, NY 10007                                              t: (2 12) 356-2649
                                                                                                                       f: (2 12) 356-1148
                                                                                                                e: dthayer@law.nyc.gov



                                                                            November 10, 2020
                                                                                                                           .           Y\t) \,o
                                                                                                                       ().,
                                                                                                                            ~)-0"'-"          .
          ViaECF                                   u   " •
                                                                              \j          \f!"'~ € 11·-~S ~ ·""
         The Honorable Colleen McMahon
         United States District Court for the
         Southern District of New York
                                                                            0Y        1

                                                                                      /J'
                                                                                                \rr'r9yl
                                                                                                1
                                                                                                     ")        )tol___
         500 Pearl Street
         New York, NY 10007                                                         l~__
                                                                                     J(     1        l/1
                                                                                                    Ji{.A,..lt
                                                                                                              !'. tf            - ..

                                                             ,
                           Re: E.R., et al. v. N.Y.C. Dep t of Educ., Case No. 20 CV 4820 (CM)
                                                                                                                         11}1},l';}.o~
         Dear Chief Judge McMahon:

                         I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
         of the City of New York, James E. Johnson, attorney for Defendant New York City Department
         of Education ("DOE") in the above-referenced action. I write, jointly with counsel for Plaintiffs,
         to respectfully request an adjournment of the initial pretrial conference from November 13, 2020
         to the first week of January.

                         This action arises under the fee-shifting prov1s1ons of the Individuals with
         Disabilities Education Act ("IDEA"), 20 U.S.C. § 1415(i)(3). The Court ' s Individual Practices
         and Procedures specify that, in IDEA cases, the parties should not submit a case management
         plan in advance of an initial pretrial conference but should instead file a proposed briefing
         schedule for summary judgment motions. § IV(J). The parties have conferred, however, and are
         hopeful that this action can be resolved without such motion practice.

                         To that end and in the interest of judicial economy, the parties respectfully request
         that the initial pretrial conference be adjourned to the first week of January, 1 after DOE' s
         deadline to respond to the Complaint has passed. The Court previously extended this deadline to
          1
              Plaintiffs' counsel has another conference on January 7, 2021 , at 3 p.m.
          Case 1:20-cv-04820-CM
          Case 1:20-cv-04820-CM Document
                                Document13
                                         14 Filed
                                            Filed11/10/20
                                                  11/13/20 Page
                                                           Page22of
                                                                  of22




December 28, 2020. (ECF No. 12.) This additional time will allow the parties to make efforts to
reach an amicable resolution of this action, and if those efforts are not fruitful, will allow the
parties to propose an appropriate schedule for briefing any unresolved matters after DOE has
responded to the Complaint.

               This is the parties' first request for an adjournrnent of the initial pretrial
conference.

               Thank you for your consideration of this application.


                                                            Respectfully yours,

                                                            Isl David S. Thayer

                                                            David S. Thayer



cc:    Via ECF
       Justin M. Coretti, Esq.
       Cuddy Law Firm
       5693 South Street Road
       Auburn, NY 13021
       Counsel for Plaintiffs




                                                2
